Citation Nr: 0614186	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  02-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to service connection for a left ankle 
disability with arthritis, to include as secondary to his 
service-connected back disorder.

3.  Entitlement to service connection for a left elbow 
disability originally claimed as medial epicondylitis with 
bursitis.

4.  Entitlement to an initial disability rating greater than 
20 percent for lumbar lordosis and disc herniation of the 
lumbosacral spine.

5.  Entitlement to an initial disability rating greater than 
10 percent for degenerative joint disease (DJD) of the 
thoracic spine.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1998 to 
October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The file was 
originally before the RO in Nashville, Tennessee, but was 
later transferred to San Juan, Puerto Rico.  The veteran 
currently resides in Puerto Rico.  

The December 2000 RO denied service connection for bilateral 
plantar fasciitis, a left elbow disability, and a left ankle 
disability.  The veteran was awarded service connection for 
DJD of the thoracic spine, and a 20 percent initial rating 
was assigned.  However, in a later August 2002 rating 
decision, the veteran's rating for a thoracic spine 
disability was separated into a 20 percent rating for lumbar 
lordosis and disc herniation of the lumbosacral spine, and a 
10 percent rating for degenerative joint disease (DJD) of the 
thoracic spine.

The veteran, at separate times, requested personal hearings 
at the RO for January 2002, March 2002, and September 2003.  
However, the veteran asked that the RO cancel each one of 
these hearings.  



FINDINGS OF FACT

1.  There is no competent evidence of a current diagnosis of 
bilateral plantar fasciitis.

2.  There is no competent evidence that the veteran's left 
ankle condition is related to his military service or to his 
service-connected back disability.  

3.  There is no evidence of left elbow neuropathy in service, 
and no competent evidence of a nexus between the veteran's 
current left elbow neuropathy disorder and his period of 
active service.

4.  The service-connected thoracolumbar (back) disability, 
even with consideration of the veteran's complaints of pain, 
does not cause forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine; there are no neurologic deficits; while 
intervertebral disc syndrome is shown, incapacitating 
episodes having a total duration of less than 4 weeks during 
the past 12 months is not shown. 

5.  The veteran's service-connected DJD to the thoracic spine 
is receiving the highest rating available for the thoracic 
spine under the previous rating criteria; there is no 
evidence of incapacitating exacerbations.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral plantar fasciitis is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  Service connection for a left ankle disability, to 
include as secondary to his service-connected back disorder, 
is not established.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

3.  Service connection for a left elbow disability is not 
established.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

4.  The criteria for an initial disability rating greater 
than 20 percent for the thoracolumbar back disability are not 
found.  38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235 to 5243 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2003 and 2002).  

5.  The criteria for an initial disability rating greater 
than 10 percent for DJD of the thoracic spine are not found.  
38 C.F.R. §§ 4.1-4.7, 4.21, 4.59, 4.71a, Diagnostic Code 
5010-5291 (2003 and 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  Consistent with the facts 
found, if there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

With respect to his back claim, the veteran's original claim 
for service connection was received in December 2000.  During 
the course of his claim, VA promulgated new regulations for 
the evaluation of intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. pt. 4).  Later, VA promulgated new regulations for 
the evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments above have established the 
effective dates without a provision for retroactive 
application.  Thus, the amendments may be applied as of, but 
not prior to, September 23, 2002, and September 26, 2003, 
respectively.      

The amendments renumber the diagnostic codes and create a 
general rating formula for rating diseases and injuries of 
the spine, based largely on limitation or loss of motion, as 
well as other symptoms.  The amendments also allow for 
intervertebral disc sydrome, Diagnostic Code (Code) 5243, to 
be evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

The Board notes that the RO addressed both sets of amendments 
in its April 2005 supplemental statement of the case (SSOC), 
and also provided the veteran with notice of the amendments 
in a May 2004 VCAA letter.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The VA has evaluated the veteran's back disorder under 
multiple diagnostic codes.  The veteran's back condition to 
include arthritis was originally evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Code 5292 (limitation of 
motion of the lumbar spine) (in effect prior to September 23, 
2002).  Subsequently, in an August 2002 rating decision, his 
back condition was rated under Code 5293 (intervertebral disc 
syndrome) (in effect prior to September 23, 2002).  

As part of the August 2002 decision, the RO also granted the 
veteran a separate 10 percent rating for the DJD present in 
the thoracic area of his back under Code 5010-5291 for 
degenerative arthritis.  After the September 2003 amendments, 
the veteran's back condition was rated under Code 5243 
(intervertebral disc syndrome) (in effect after September 26, 
2003).

Prior to September 23, 2002, under Code 5292 (limitation of 
motion of lumbar spine), severe limitation of motion warrants 
a 40 percent evaluation, moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  

The Board notes that the rating schedule applied here does 
not define a normal range of motion for the lumbar spine.  
However, current regulations do establish normal ranges of 
motion for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
Plate V.  The supplementary information associated with the 
amended regulations state that the ranges of motion were 
based on medical guidelines in existence since 1984.  See 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the Board will 
consider the ranges of motion in the current regulations, 
although the Board is applying the Diagnostic Codes in effect 
prior to the 2002 and 2003 amendments.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Prior to September 23, 2002, Code 5293, intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, warrants a 40 percent 
evaluation.  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 60 percent rating when incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted, with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted, with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

Effective September 23, 2002, an "incapacitating episode" 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect from September 23, 2002 until 
September 26, 2003)

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease.

As of September 26, 2003, under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2005), unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.  With 
unfavorable ankylosis of the entire thoracolumbar spine, a 
50 percent evaluation is warranted.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine, requires a 40 
percent evaluation.

Under Codes 5235 to 5243, a 20 percent evaluation is in 
order when (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Furthermore, under the criteria effective September 26, 2003, 
the VA is to evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  The VA is to 
round each range of motion measurement to the nearest five 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Notes 1, 2, 4 (2005).  

Also, for VA compensation purposes, "unfavorable ankylosis" 
is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Notes 5-6 (2005).  

As of September 26, 2003 (the current criteria), in rating 
intervertebral disc syndrome based on incapacitating 
episodes, with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Code 5243 (2005).   

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Notes 1 and 2 (2005). 

As noted above, the criteria for rating intervertebral disc 
syndrome under Code 5293 that became effective September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the most recent rule 
indicates that the notes following the version of Diagnostic 
Code 5293 that became effective on September 23, 2002, were 
deleted when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was apparently inadvertent and has 
now been corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 
2004), a final correction that was made effective September 
26, 2003.  Overall, the September 2003 revisions to the 
September 2002 notes for intervertebral disc syndrome under 
Code 5243 were intended to be clarifying; hence, any changes 
were non-substantive in nature.  

Upon a complete review of the evidence of record, the Board 
finds no basis to award a disability rating greater than 20 
percent for the veteran's back condition under any version 
of the rating criteria.  38 C.F.R. § 4.7.  

With respect to the criteria in existence before the 
September 2002 and September 2003 amendments, there is 
simply no evidence of severe limitation of motion to warrant 
the next higher 40 percent rating under Code 5292.  The 
August 2000 pre-discharge examiner found lumbar flexion to 
55 degrees, extension to 25 degrees, lateral flexion to 35 
degrees, and rotation each way to 50 degrees.  Thus, these 
numbers show at most only moderate limitation of lumbar 
spine motion.  Even though some pain was noted on motion, it 
did rise to the level of warranting an increased rating 
based on any functional loss.  

Although the August 2000 examiner reported some tenderness 
to the spine, additional VA examinations conducted in May 
2001, April 2002, and April 2005 were consistent in showing 
no evidence of muscle spasm, muscle atrophy, weakness, or 
deformity, providing evidence against this claim.   

With regard to the VA examinations dated in May 2001, April 
2002, and April 2005, the examiners did not report range of 
motion findings for the spine due to their belief that the 
veteran was exaggerating the severity of his disability, 
which only provides more evidence against this claim.  In 
any event, VA treatment records from San Juan from January 
2002 to October 2005 only document the veteran's complaints 
of back pain, with no indication of severe limitation of 
motion.  In fact, a January 2002 physical therapy note 
states that the veteran has minimal complaints and good 
achievement during back therapy.  

Based on limitation of motion, the evidence of record under 
the previous regulations is against a rating higher than 20 
percent.  38 C.F.R. § 4.7.  The post-service medical records 
are found to provide very negative evidence against the 
veteran's claims.  In fact, some of the medical records 
provide evidence against the current evaluations.  In this 
regard, the issue of a reduction in the veteran's service 
connected back disorder is not before the Board at this 
time. 

With regard to the previous criteria before September 2002 
for intervertebral disc sydrome, the evidence does not 
support a rating higher than 20 percent under Code 5293.  
That is, there is no evidence of recurring attacks with 
intermittent relief warranting a 40 percent evaluation.  
Moreover, there are no persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, which would warrant a 60 percent 
evaluation under Code 5293.  

In this regard, August 2001 X-rays did show a small central 
disc herniation at L4-L5, but the VA examinations of record 
show normal ankle jerk, normal reflexes, no neuropathy 
outside of the veteran's subjective complaints of leg 
numbness.  In fact, the April 2002 and April 2005 VA 
examiners upon neurological evaluation noted no lumbosacral 
spasm, no leg weakness, no muscle atrophy, and normal muscle 
strength of 5/5.  Private nerve conduction studies of August 
2005 confirm no evidence of lumbar radiculopathy.  Thus, the 
probative evidence of record is against a rating higher than 
20 percent for intervertebral disc sydrome under the 
previous Code 5293.   38 C.F.R. § 4.7.  

The Board now turns to the new rating criteria in effect 
after September 2002 and September 2003.  Under these 
regulations, the veteran's intervertebral disc syndrome is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

The Board finds that applying the amended criteria for Codes 
5293 and 5243 for the time period from September 23, 2002 to 
the present does not yield a higher evaluation than the 20 
percent currently assigned.

Under Code 5243 and the General Rating Formula for Diseases 
and Injuries of the Spine, the evidence of record does not 
demonstrate forward flexion of the thoracolumbar spine 30 
degrees or less; favorable ankylosis of the entire 
thoracolumbar spine warranting a 40 percent evaluation; 
unfavorable ankylosis of the entire thoracolumbar spine 
necessitating a 50 percent evaluation; or unfavorable 
ankylosis of the entire spine warranting a 100 percent 
evaluation.  There is no mention of ankylosis at all in the 
evidence of record, and no credible indication of forward 
flexion of the thoracolumbar spine 30 degrees or less or any 
neurologic deficit.  In addition, there is no evidence of 
additional disability to support a higher rating to account 
for functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 206.

Furthermore, in accordance with the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
the evidence of record does not indicate incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months that would 
warrant a 40 percent evaluation under Code 5243.  In fact, 
there is no evidence or allegation of bed rest prescribed by 
a physician to support the existence of any incapacitating 
episode.   

In terms of neurological manifestations, although the veteran 
complains of subjective numbness and tingling, VA 
examinations and outpatient reports of record are negative 
for any evidence of foot drop, muscle atrophy, sciatica, 
muscle weakness, significant sensory loss, or bowel or 
bladder impairment related to his back disability.  In the 
April 2005 VA examination, although a detailed sensory exam 
did reveal diminished pinprick and smooth sensation on the 
left leg, it was non-radicular and did not follow any 
specific pattern.  Therefore, a separate rating for any 
neurological abnormalities related to his back disorder is 
simply not warranted under Code 8520, impairment of the 
sciatic nerve.  38 C.F.R. § 4.124a.    

In connection with arthritis, the veteran is currently 
separately evaluated at 10 percent for DJD of the thoracic 
spine, effective from October 18, 2000 under Code 5010-5291, 
traumatic arthritis substantiated by X-ray (See August 2000 
pre-discharge VA examination).  The 10 percent evaluation for 
DJD in the thoracic spine is separate from the 20 percent 
rating for his lumbar spine disability assigned in the August 
2002 rating decision.  Before the September 26, 2003 
amendments, the lumbar and thoracic spines constituted 
separate anatomical areas that could be assigned separate 
ratings.  However, the revised schedule no longer permits 
this as the thoracic and lumbar spines have been classified 
as one entity, specifically, the thoracolumbar spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005).  Thus, evaluation of the 
thoracic spine for arthritis may only be considered under the 
previous rating criteria in effect before September 26, 2003.

Under the previous criteria, arthritis, due to trauma, 
substantiated by X-ray finding, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010 (2002).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003 (2002).  The 10 
percent rating assigned by the RO was on the basis of painful 
motion exhibited by the veteran during his VA examinations.  
Arthritic joints demonstrating painful motion should be 
entitled to at least the minimum compensable rating for the 
joint, in this case 10 percent.  38 C.F.R. § 4.59, 4.71a, 
Code 5003 (2002).     

The veteran is not entitled to a higher rating for his 
DJD/arthritis under any Code.  38 C.F.R. § 4.7.  Under Code 
5291, 38 C.F.R. § 4.71a (2002), limitation of motion to the 
dorsal spine, a 10 percent rating is in order for moderate or 
severe limitation of motion.  This rating is the maximum 
rating available under this Code.  

Under Code 5003, a 20 percent rating may be appropriate with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  First, there is no evidence of 
incapacitating exacerbations.  Second, although there is 
evidence of arthritis to 2 major joint groups, specifically 
both the thoracic and lumbar spine (see April 2002 VA 
examination and X-rays), his lumbar spine is already rated 
separately under Code 5293.  Any additional rating assigned 
using the lumbar spine would constitute pyramiding.  See 38 
C.F.R. § 4.14 (rating the same disability under various 
diagnoses is to be avoided).  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent, under any applicable version of the rating criteria, 
for a back condition to include disc herniation of the 
lumbosacral spine.  Ultimately the veteran lacks the 
requisite limitation of motion, ankylosis, neurologic 
deficits, or incapacitating episodes under any versions of 
the diagnostic code.  The preponderance of the evidence also 
does not support a rating greater than 10 percent for DJD of 
the thoracic spine.  38 C.F.R. § 4.3.  

The Board adds that it does not find that the veteran's back 
disability should be increased for any other separate period 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126. 

In addition, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with the scar disability in order to justify a 
referral of the case for extra-schedular consideration.  38 
C.F.R. § 3.321(b)(1).  

With regard to the service connection claims, service 
connection may be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
In such instances, disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis in a service 
connection or secondary service connection claim, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

With respect to his claim for bilateral plantar fasciitis, 
the first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  VA examinations conducted in 
August 2004, April 2002, and May 2001 fail to reveal any 
evidence of this condition.  The veteran does have bilateral 
patellar tendonitis for which he was service-connected for.  
The Board acknowledges that the veteran's pre-discharge 
examination in August 2000 revealed plantar fasciitis of the 
left knee; however, this exam is not the most recent and is 
of less probative weight then the most current VA 
examinations, which the Board finds to be entitled to the 
greatest probative value.  The reports of the recent VA 
examinations were based on review of the claims folder and 
were very detailed and clear.  Moreover, the lack of a 
diagnosis since the pre-discharge examination indicates that 
the condition was of an acute and transitory nature.  Thus, 
absent evidence of a current disability, service connection 
cannot be granted.  Id.

In connection with his claims for service connection for a 
left ankle condition to include arthritis, the veteran 
initially only sought service connection for this condition 
on a direct basis.  However, he later asserted that his left 
ankle condition was the result of his service-connected back 
disability.  

The Board finds that although the veteran is currently 
diagnosed with arthritis of the left ankle (see April 2005 VA 
examination and X-rays), a comprehensive review of the 
evidence of record does not support a finding that the 
veteran's left ankle arthritis is related to his back 
disability.  In that regard, an April 2002 VA examination 
provides specific evidence against such a finding.  Velez, 11 
Vet. App. at 158.   

In addition, there is no evidence that his left ankle 
arthritis is related to his military service.  The veteran's 
service medical records (SMRs) reveal that the veteran 
complained of left heel pain after marching in May 1998 and 
June 1998.  He was diagnosed with a strain.  Notably, at his 
August 2000 pre-discharge examination, the veteran indicated 
that his left ankle condition had resolved itself.  X-rays 
were normal.  Thus, the records do not reflect a chronic leg 
condition while in service.  Furthermore, there is no left 
ankle arthritis noted in service or within one year upon 
discharge from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

Also, VA examinations conducted in May 2001, April 2002, and 
April 2005 are silent as to any objective pain, swelling, 
weakness, dislocation, deformity or range of motion problems.  
Therefore, service connection may not be established based on 
chronicity in service or any continuity of symptomatology 
seen thereafter.  38 C.F.R.  § 3.303(b); Savage, 10 Vet. App. 
494-97.  Consequently, there is simply no medical evidence of 
a nexus between the current left ankle arthritis and the 
veteran's period of service.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.  The Board must find that the 
post-service medical records, as a whole, provide evidence 
against this claim.

Finally, with regard to the veteran's left elbow condition, 
recent private nerve conduction studies dated in August 2005 
revealed compression neuropathy at the elbow level.  Thus, 
there is evidence of a current condition.  The Board notes 
that despite normal X-rays the veteran was originally 
diagnosed with medial epicondylitis with bursitis of the left 
elbow by the August 2000 pre-discharge VA examiner.  
Subsequent VA medical records and examinations found no 
evidence of epicondylitis with bursitis of the left elbow, or 
any elbow condition.  
         
In any event, the Board finds that although the veteran 
currently has a left elbow disorder, a review of the service 
and post-service evidence of record does not support a 
finding of an etiological relationship between his current 
condition and the veteran's military which ended five years 
earlier.  Boyer, 210 F.3d at 1353; Maggitt at 1375.  SMRs are 
silent as to any complaints regarding the veteran's left 
elbow or any diagnosis of left elbow neuropathy.  
Furthermore, besides the veteran's one complaint of left 
elbow pain during the May 2001 VA examination and the recent 
private medical evidence, VA treatment records through 
October 2005 are negative for any left elbow complaints after 
service.         

The veteran and his representative's lay opinions, offered 
without the benefit of medical education or training, 
regarding the etiology of his current conditions are not 
competent evidence required to establish service or secondary 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.

In light of the discussion above, as the preponderance of the 
evidence is against all the veteran's claims for service 
connection and secondary service connection, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in April 2001, November 
2003, and May 2004, as well as information provided in the 
rating decision on appeal, statement of the case (SOC), and 
several SSOCs, the RO advised the veteran of the evidence 
needed to substantiate his service connection claims and a 
higher initial disability rating claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the July 2003 SOC and several 
SSOCs include the text of the regulation that implements the 
notice and assistance provisions from the statute.  38 C.F.R. 
§ 3.159.  The Board also notes that the May 2004 VCAA letter 
from the RO specifically asks the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Thus, the Board finds that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.

The Board observes that the RO issued the initial April 2001 
VCAA letter after the December 2000 rating decision on 
appeal.  In any event, the Board finds that the veteran has 
received all required VCAA notice, as well as required 
assistance, as discussed below, such that there is no 
prejudice to the veteran.  Bernard, 4 Vet. App. at 392-94.  
Also, the Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
timing of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Thus, this notice must include that an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and a higher 
initial rating when he disagreed with the initial rating 
assigned upon the grant of service connection for his spine, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the claims on 
appeal.  Despite the notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, supra (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
above that the preponderance of the evidence is against the 
appellant's claims, any questions as to the effective date to 
be assigned are rendered moot.  

With respect to the duty to assist, the RO has secured SMRs, 
relevant VA medical examinations and opinions, and VA 
treatment records.  In addition, the veteran has also 
submitted several personal statements and private medical 
evidence.  The veteran was given the opportunity to present 
evidence at three separate personal hearings but cancelled 
all three.  There is no indication in the claims folder that 
the veteran identified and authorized VA to obtain any 
additional private records regarding his claims.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

The Board notes that an etiological opinion has not been 
obtained regarding his three service connection claims.  
However, the Board finds that in light of the above evidence, 
which indicates that there is an insufficient showing of 
chronic disorders while in service and no nexus between 
service and the disorders at issue, the conclusion is 
warranted that a remand for an opinion pertaining to etiology 
is not necessary to decide the claims.  See 38 C.F.R. § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant the service-connection claims, and 
provide evidence against the claims, the Board finds no basis 
for another VA examination and opinion to be obtained.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
April 2004 remand.

Based on the above, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Entitlement to service connection for bilateral plantar 
fasciitis is denied. 

Entitlement to service connection for a left ankle disability 
with arthritis, to include as secondary to his service-
connected back disorder, is denied.

Entitlement to service connection for a left elbow 
disability, originally claimed as medial epicondylitis with 
bursitis, is denied.  

Entitlement to an initial disability rating greater than 20 
percent for lumbar lordosis and disc herniation of the 
lumbosacral spine is denied.

Entitlement to an initial disability rating greater than 10 
percent for degenerative joint disease (DJD) of the thoracic 
spine is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


